Title: General Orders, 17 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 17th 1776.
Parole Georgia.Countersign Hartford.


A working party of fifty Men properly officered to parade to morrow morning, Six OClock, with their arms, near the Laboratory; there Capt. Anderson will attend, from whom they are to receive directions; Quarter Master General to supply such Tools as they may want.
John Berrian, Henry Wilmot and John Ray Jun: a Committee of the town are appointed to give passes to Citizens going over the ferries—officers and soldiers who want passes over the ferries are to apply to their own Brigadier General; And the General desires that they will give no passes to officers or soldiers of another brigade; The officers at the Ferry Guards to attend to this order particularly and make it known to the sentries.
The two Companies of Col. Van Cortlandt’s Regt at Long Island, to join their Regiment at New York—Capt. Kelsey’s Company, and the Company under the command of Lieut. Borden, of Col. Newcomb’s Regt, to replace them to morrow morn’g 9 o’Clock.
The Court of enquiry upon Col. Ritzema’s Conduct having reported, that no other of the Charges made against him was supported, except that of useing disrespectful expressions of Brigadier Genl Lord Stirling, and his Lordship generously overlooking the personal affront offered him: The General orders that all further proceedings cease, and Col. Ritzema to be discharged from his arrest.
Yesterday the detachment of one hundred and fifty men, ordered for Kingsbridge, to march from the parade at six

o’Clock, did not leave it ’till nine, by which they lost the tide, and then much short of the proportion of officers, an evil which is every day increasing: The Brigade Majors will hereafter be deemed answerable for such neglects, unless they report to the Adjutant General, the same day, what Adjutant fails in bringing on his Quota of men, on the parade in time, or put such Adjutant immediately under Arrest, and report it at Head Quarters.
The Adjutants, and Colonels of the new troops, arriving, are to take notice that Weekly Returns of their regiments, are to be sent in at orderly time, every Saturday—Blank Returns will be given out at the Adjutant Generals Office, to those who apply for them, and an Orderly Book for each company.
A working party of one hundred and fifty Men, properly officered, to parade to morrow morning at six OClock, with their Arms, near the Laboratory, to take one days provision with them, to relieve the party which went up the 10th Instant; this party to stay one week, and then to be relieved.
